Murphy, P. J., dissents in a memorandum as follows:
On June 21, 1981, plaintiff purported to serve upon the city a notice of claim pursuant to General Municipal Law § 50-e. One of the torts alleged in the notice was that of malicious prosecution. The criminal charges against plaintiff which formed the basis for the malicious prosecution claim were, however, still pending and were not dismissed until December 10, 1981. Thus, at the time the notice of claim was served the cause of action for malicious prosecution had not yet arisen. (See, McElveen v Police Dept., 70 AD2d 858.) Although plaintiff *471did serve a summons and complaint upon the city within 90 days after the accrual of the malicious prosecution cause, he never moved pursuant to General Municipal Law § 50-e (5) to serve a late notice of claim or otherwise to comply with the statute which provides that a notice of claim "shall * * * be served * * * within ninety days after the claim arises”. (General Municipal Law § 50-e [1] [a] [emphasis added].)
In its answer to the complaint, the city raised as an affirmative defense plaintiffs failure to serve a timely notice of claim for malicious prosecution, and at trial the city moved unsuccessfully on three occasions to dismiss the malicious prosecution cause of action.
In my view, the malicious prosecution cause should have been dismissed. A timely notice of claim is a condition precedent to the commencement of a tort action against the city (General Municipal Law § 50-e [1] [a]; Davidson v Bronx Mun. Hosp., 64 NY2d 59, 61). As noted, to comply with the statute the notice must be served within 90 days after the claim arises (General Municipal Law § 50-e [1] [a]). Here, it is undisputed that the premature notice of the malicious prosecution claim was not served within the requisite time period. And although plaintiff had ample notice of the defect which was expressly relied upon by the city in its answer, plaintiff did nothing to cure it. Indeed, plaintiff wholly failed to move for leave to file a late notice of claim pursuant to General Municipal Law § 50-e (5). While a court would have had some discretion within the one-year-and-90-day statutory period to permit service of a late notice of claim, that period has come and gone and there is no longer a basis for any exercise of discretion to permit service of a valid notice of claim. Much less can plaintiffs complete failure to comply with the statute’s requirements be disregarded as harmless; we simply do not have the power to dispense with statutory conditions precedent to the institution of a lawsuit against a municipal corporation. (See, Pierson v City of New York, 56 NY2d 950.) As the Court of Appeals has made clear in Davidson (supra), even service of a complaint within the 90-day period after the action arises does not excuse service of a valid notice of claim (Davidson v Bronx Mun. Hosp., supra, at 62).
But even if there were some authority to dispense with the statute’s requirements, I would still be at a loss to see the circumstances in this case justifying such special dispensation. Notwithstanding the dismissal of his malicious prosecution cause, plaintiff will still be entitled to receive compensatory and punitive damages of $300,000 for battery. Strict applica*472tion of the law does not here deprive the injured party of all, or even an adequate recovery.
In any case, the damages awarded for malicious prosecution were shockingly excessive and should be reduced. The $750,000 award bears not the slightest relation to the actual damages. Plaintiffs legal expenses in defending the criminal action did not exceed $15,000. He was minimally inconvenienced by having to appear in court no more than six times and was never incarcerated. Even if allowance is made for some injury to plaintiffs reputation and mental anguish suffered as a result of the criminal prosecution, the amount awarded is still grossly excessive. (See, Perry v City of New York, 115 AD2d 376.)
Accordingly, I dissent and would dismiss plaintiffs malicious prosecution cause of action. Alternatively, I would reverse to the extent of remanding for a new trial on damages as to the malicious prosecution cause of action unless plaintiff agrees to accept a reduced award of $25,000.